COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


MERCHANT'S TIRE
AND
FIRST NATIONAL INSURANCE COMPANY OF AMERICA

v.         Record No. 1880-95-1          MEMORANDUM OPINION *
                                              PER CURIAM
EDWIN CHARLES HOLDEN                      DECEMBER 27, 1995


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Robert C. Baker, Jr.; Mell, Brownell & Baker,
            on brief), for appellants.

           (Byron A. Adams, on brief), for appellee.



     Merchant's Tire and its insurer (collectively referred to as

employer) appeal a decision of the Workers' Compensation

Commission (commission) awarding benefits to Edwin C. Holden

(claimant).   Employer contends that the commission erred in

finding that claimant sustained an injury by accident arising out

of and in the course of his employment on September 5, 1994.

Specifically, employer argues that the commission erred in

reversing the deputy commissioner's credibility determination and

in not following this Court's holding in Pence Nissan Oldsmobile
v. Oliver, 20 Va. App. 314, 456 S.E.2d 541 (1995).     Finding no

error, we affirm the commission's decision.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.       James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     On September 5, 1994, claimant worked for employer as a

general service mechanic.   He testified that, on that date, he

felt a sharp pain in his lower back while twisting his body and

lifting an automobile tire from a stand-up tire machine.      The

pain was so severe that it caused him to drop the tire and drop

to his knees.   Claimant was not able to complete his work shift

due to increasing back pain.   The next day claimant told Jay

Myers, the assistant store manager, about the incident and his

injury.   Thereafter, claimant reported to Sentara Hampton General

Hospital's emergency room for treatment.      The emergency room

attending physician reported a history of lifting at work the

previous day, with an acute onset of low back pain.      He diagnosed

an acute lumbar strain and referred claimant to Dr. Bruce Reid,

an orthopedic surgeon.
     On September 12, 1994, Dr. Reid noted that claimant's back

pain began on September 5, 1994, but that claimant did not admit

to any specific episode at work.       Dr. Reid also noted that

claimant believed the sum total of his work activities caused his

back pain.   Dr. Reid diagnosed myofascial-type pain and a

thoracic/lumbar strain.   On November 10, 1994, after a short

course of physical therapy, Dr. Reid released claimant to return



                                   2
to full-duty.   Claimant denied telling Dr. Reid that his injury

did not result from a specific incident at work.    Claimant also

denied telling Dr. Reid that he believed the sum total of his

lifting activities at work caused his injury.

     The deputy commissioner did not accept claimant's testimony

because it was not consistent with the medical history collected

by Dr. Reid.    The full commission reversed the deputy's

determination, and found that
          the claimant has met his burden.    He

          testified that he felt a sharp pain in his

          lower back while lifting a tire and twisting.

           The record reflects that the claimant left

          work due to his pain.    His testimony that he

          informed the assistant manager of the injury

          the following day is uncontradicted.     We next

          consider whether the medical record supports

          the claimant's testimony.    A medical history

          cannot be relied on to determine how an

          accident occurred.    Board of Supervisors v.

          Martin, 3 Va. App. 139, 348 S.E.2d 540

          (1986), appeal dismissed, 363 S.E.2d 703 (Va.

          1987).    However, it is admissible as either a

          prior consistent or inconsistent statement,

          or as an admission of a party opponent.    2

          Charles E. Friend, The Law of Evidence in




                                  3
          Virginia, §§ 18-33, 34 (4th ed. 1993).       Here,

          the initial treating physician noted a

          history of lifting at work, with an acute

          onset of lower back pain.       His diagnosis of

          an acute lumbar strain is more consistent

          with an injury from an identifiable incident,

          rather than a cumulative trauma injury.

     If, as in this case, "the deputy commissioner's

determination of credibility is based upon the substance of the

testimony rather than upon the witness's demeanor, such a finding

is as determinable by the full commission as by the deputy."
Kroger Co. v. Morris, 14 Va. App. 233, 236, 415 S.E.2d 879, 880

(1992).

     Claimant's testimony, which is consistent with the emergency

room attending physician's notes, provides credible evidence to

support the commission's finding that claimant sustained an

injury by accident arising out of and in the course of his

employment on September 5, 1994.       The deputy commissioner's

credibility determination was based on the evidence and the

substance of claimant's testimony.      Therefore, the full

commission could make its own credibility determination.       Id.   In

its role as fact finder, the commission was entitled to give

little weight to Dr. Reid's history notes in light of claimant's

denial that he made such statements to Dr. Reid.      Moreover,

without specifically citing to Pence, the commission followed




                                   4
Pence's directive by considering claimant's description of his

accident in light of the medical histories he gave to his

physicians. 1

     The commission could reasonably infer from claimant's

testimony and the emergency room attending physician's history

and diagnosis that claimant sustained an identifiable incident on

September 5, 1994, which caused an obvious sudden mechanical or

structural change in his body.   "Where reasonable inferences may

be drawn from the evidence in support of the commission's factual

findings, they will not be disturbed by this Court on appeal."
Hawks v. Henrico County Sch. Bd., 7 Va. App. 398, 404, 374 S.E.2d
695, 698 (1988).

     For the reasons stated, we affirm the commission's decision.

                                                   Affirmed.




     1
      The commission stated that "a medical history cannot be
relied on to determine how an accident occurred." Martin, 3 Va.
App. at 144, 348 S.E.2d at 542. We note that this rule applies
when the claimant fails to testify to facts showing an injury by
accident. In that situation, the rule prevents the claimant from
using a medical history to meet his burden of proof. Pence, 20
Va. App. at 318, 456 S.E.2d at 543. As the commission correctly
noted, medical histories are admissible to corroborate or impeach
testimony where a claimant has testified to facts showing an
injury by accident. McMurphy Coal Co. v. Miller, 20 Va. App. 57,
59, 455 S.E.2d 265, 266 (1995).




                                 5